Citation Nr: 0205390	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  94-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Whether a rating decision in October 1965 which denied 
entitlement to service connection for a heart disorder 
involved clear and unmistakable error (CUE).


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
January 1959 and from October 1960 to March 1965.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a rating decision in February 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In March 1994, the veteran testified as to the issue 
currently on appeal before a former member of the Board.  The 
Board remanded the case to the RO in February 1996.

In a decision of January 1998, the Board found that new and 
material evidence had not been submitted to reopen a the 
veteran's claim of entitlement to service connection for a 
heart disorder.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court), which, upon motion by the Secretary of Veterans 
Affairs, vacated the Board's decision and remanded the matter 
to the Board for further proceedings.  The Secretary's 
motion, granted by the Court, stated that the Board should 
consider the applicability of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) to the veteran's case.

In September 1999, the Board remanded this case to the RO for 
readjudication of the issue of whether new and material 
evidence had been submitted which was sufficient to reopen 
the claim of entitlement to service connection for heart 
disease.  The Board was also to adjudicate the issue of 
whether CUE existed in an October 1965 RO rating decision 
which denied the veteran's initial claim of entitlement to 
service connection for heart disease.

In an August 2000 rating decision, the RO determined that the 
October 1965 decision did not contain CUE.  The veteran filed 
a notice of disagreement (NOD) as to the August 2000 RO 
rating decision in September 2000, in which he requested a 
travel board hearing. 

In an August 2000 Supplemental Statement of the Case, the RO 
continued to deny service connection for heart disease.  

In October 2001, the veteran appeared and testified at a 
personal hearing before the undersigned Board Member at the 
RO.  A transcript of that hearing is of record.

During the course of this appeal, the veteran was represented 
by a private attorney.  However, at the outset of his October 
2001 personal hearing, he indicated that the attorney no 
longer represented him and that he wished to continue 
unrepresented [hearing transcript, page 2].  In a letter 
which was sent to the Board in April 2002, the veteran 
confirmed that he was no longer represented.  See 38 C.F.R. 
§ 20.607 (2001). 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a heart disorder was denied in an October 1965 VA rating 
decision.

2.  Subsequent to the October 1965 decision, the evidence 
added to the record is not, either by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The October 1965 VA rating decision is final.  New and 
material evidence has not since been received to reopen the 
veteran's claim for service connection for a heart disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a heart disorder.  As an initial matter, the Board must 
determine whether new and material evidence which is 
sufficient to reopen this clan has been added to the record 
since a final October 1965 RO denial of service connection.  

In the interest of clarity, the Board will initially review 
the generally applicable law and regulations.  The Board will 
then review the factual background of this case and finally 
will discuss the issue.

For reasons which will be explained in detail below, the 
issue of whether there was CUE in the rating decision of 
October 1965 is the subject of the remand portion of this 
decision.

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if such becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2001).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

The Board observes in passing that the above law and 
regulations were essentially the same in 1965.

VA Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service. 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67- 
90, 55 Fed. Reg. 43253 (1990). Defects are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature." VAOPGCPREC 82-90, 55 Fed. 
Reg. 45711 (1990). Precedent opinions promulgated by the 
Office of General Counsel as to matters of legal 
interpretation are binding upon the VA. 38 U.S.C.A. § 7104; 
38 C.F.R. § 14.507. 


Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal. 
38 C.F.R. 20.200 (2001).

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  In Elkins v. West, 12 Vet. App. 
209 (1999), the Court held that the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126].  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
her claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

The Board has given consideration to the provisions of the 
VCAA as it applies to this issue.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

With respect to claims filed prior to August 29, 2001, such 
as this one, the VCAA appears to have left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether VA's duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C. § 5103A(f).

It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.   
See 38 U.S.C. § 5103A(f).  Similarly, regulations 
implementing the VCAA are effective, with respect to the 
submission of new and material evidence, only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Specifically, the Board notes that the regulation 
amended 38 C.F.R. § 3.156(a), which defines "new and 
material evidence" for VA adjudication purposes.  The 
changes to this regulation are, however, effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because the 
veteran's claim was filed well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.   

The precise parameters of the VCAA may be subject to judicial 
interpretation.  The Board believes that with respect to 
cases such as this, involving the matter of submission of new 
and material evidence, although VA's duty to assist appears 
to be circumscribed the notice provisions of the VCAA are 
applicable.  

With respect to notice, the RO notified the veteran of the 
law and regulations pertaining to finality of VA decisions 
and the requirements to reopen a claim in the Statement of 
the Case furnished to him in March 1993 and in Supplemental 
Statements of the Case subsequently furnished.  The Board's 
now vacated January 1988 decision remains of record and 
served to further inform the veteran of the requirements of 
law as to new and material evidence.  Moreover, the Board's 
September 1999 remand contained an extremely detailed 
discussion of the law.  The Board finds that VA's duty to 
notify the veteran of the evidence needed to reopen his claim 
has been fulfilled.

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  However, 
the veteran has been given the opportunity to submit 
additional evidence on numerous occasions.  In addition, the 
Board's February 1996 remand was intended to gather 
additional evidence.  The Board additionally observes that 
the veteran has been accorded ample opportunity to present 
argument, including at personal hearings in March 1994 before 
a former Board member and in October 2001 before the 
undersigned Board member. 
 
Factual background

Evidence of record in October 1965

The evidence at the time of the RO's rating decision in 
October 1965, which denied entitlement to service connection 
for heart disease, consisted of the veteran's service medical 
records and a hospital summary of the veteran's admission to 
a VA hospital from August to September 1965.

The service medical records included a report of an 
enlistment examination in December 1956 for the veteran's 
first period of service.  At that examination, the veteran's 
heart was described as abnormal; a soft, grade I systolic 
murmur in the pulmonary area, which disappeared on deep 
inspiration, was noted.  

In March 1962, during the veteran's second period of active 
service, he was hospitalized for treatment of an 
genitourinary disorder.  During that hospitalization, it was 
noted that he had a grade III early systolic murmur.  
Discharge diagnoses included possible heart disease, atrial 
septal defect, NP [not proven].  In May 1962, at a general 
medical clinic, the veteran was evaluated for his heart 
murmur.  The examining physician reported that there was not 
enough evidence of heart disease for a diagnosis other than 
heart murmur.

At an examination for re-enlistment in September 1963, a 
grade II high-pitched systolic murmur at the pulmonic area 
was noted.  At an examination for separation in February 
1965, a grade I systolic murmur along the left sternal border 
was noted.

The veteran's service medical records contain a note of a 
cardiology evaluation in October (year not stated).  The 
cardiologist stated that the findings on examination were 
suggestive of mild pulmonary stenosis.

The veteran was separated from his second period of service 
in March 1965.
In August 1965, the veteran was admitted to a VA hospital for 
evaluation and treatment by the urology service.  During 
hospitalization, it was noted that the veteran had a grade 
III to IV harsh, short, systolic murmur which did not 
transmit and which was located at the left sternal border.  
Discharge diagnoses included probable congenital heart 
disease, with high ventricular septal defect, unproven.

The October 1965 decision

In the rating decision of October 1965, the RO denied 
entitlement to service connection for a heart disorder.  The 
RO noted the finding of a systolic murmur during the 
veteran's entrance physical examination as well as several 
times during service.  The RO also indicated that the veteran 
had not been treated for a heart condition during his 
military service.  Finally the RO noted that the veteran's 
separation physical examination had disclosed the presence of 
questionable congenital heart disease.  Service connection 
was denied for "probable congenital heart disease".  The 
veteran did not appeal that decision.  He did, however, 
request to reopen his claim in March 1967, but was informed 
by the RO that he could not do so unless he submitted new and 
material evidence.    

Evidence submitted since October 1965

The additional evidence added to the record since October 
1965 consists of medical treatment records and 
statements/testimony by the veteran, which will be summarized 
below.

(i.) Medical evidence

In October 1966, the veteran was admitted to a VA Medical 
Center, where he underwent a right and left cardiac 
catheterization.  Diagnoses at hospital discharge in December 
1966 included congenital stenosis of the pulmonary valve of 
the heart.  

A report of a physical examination at the medical clinic of 
the veteran's private employer in January 1967 noted that a 
chest X-ray in 1966 had been negative.  

The veteran was hospitalized at a VA Medical Center in June-
July 1967.  Discharge diagnoses included congenital stenosis 
of the pulmonary valve, grade II systolic murmur.  

In September 1969, the veteran was admitted to a VA Medical 
Center for treatment of a genitourinary condition.  Diagnoses 
at hospital discharge later that month included congenital 
heart disease, stenosis of pulmonary valve, grade II systolic 
murmur.  

A report of an examination at the medical clinic of the 
veteran's employer in October 1977 noted a history of a heart 
murmur.  

A VA treatment record in April 1986 noted that the veteran 
had hypertension.  In July 1986 a VA electrocardiogram was 
normal; a cardiac consultation noted a grade I systolic 
murmur.  A treadmill test in July 1986 was negative, with 
mild chest pain during exercise.  A VA chest X-ray in August 
1987 showed no significant interval change from one in March 
1986 and no active cardiopulmonary disease.

In October 1987, the veteran was admitted to White County 
Memorial Hospital due to complaints of chest pain and 
numbness to the fingers of the left hand.  A cardiac 
catheterization resulted in findings of mild pulmonic 
stenosis, mild pulmonary hypertension, essentially normal 
coronary arteries, and normal ventricular function.  
Discharge diagnoses included congenital pulmonic stenosis and 
acquired pulmonary hypertension.

In March 1990, the veteran was admitted to a VA Medical 
Center for a cardiac evaluation.  The examining physician 
noted a history of two negative treadmill tests in recent 
years.  The veteran gave a history of smoking and stated that 
he had stopped smoking in 1987.  A cardiac catheterization 
revealed mild pulmonic stenosis and mild aortic stenosis.  
After a thorough cardiac workup, no coronary artery disease 
of significance was found.

In March 1994, a VA catheterization/echocardiogram showed 
aortic stenosis and, in April 1994, the veteran underwent 
aortic valve replacement surgery.  The veteran has continued 
to receive treatment at a VA medical facility for cardiac and 
other conditions.  

(ii.) Veteran's statements and testimony

In his substantive appeal, received in May 1993, the veteran 
stated that he first had symptoms of heart disease while he 
was on active duty.

At a personal hearing before a Member of the Board in March 
1994, the veteran testified that during service, he had chest 
pains; and, after his separation from service, he experienced 
dizziness and shortness of breath.

In an affidavit executed in August 1999, the veteran stated 
that prior to service, he had not had any heart problems or 
any symptoms such as shortness of breath or leg cramps and 
that prior to service, no heart abnormality, to include a 
murmur, was diagnosed.  The veteran further stated that 
during service, he engaged in vigorous physical activity and 
in his last years of service, he had shortness of breath and 
chest pains.  Eventually, in 1994, he had open heart surgery.

At a hearing before the undersigned Board Member in October 
2001, the veteran testified that he had no heart disease 
prior to his military service and that his heart murmur was 
found at a re-enlistment examination in 1963, which was the 
first evidence that he had heart disease.

Analysis

As noted in the Introduction, this case was remanded to the 
Board by the Court in February 1999 because of the Hodge 
decision, which had been handed down after the Board's 
January 1998 decision which denied the veteran's claim based 
on a lack of new and material evidence.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1) 
(West 1991).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board additionally observes, however, that the Court did 
not find any specific defects in the Board's January 1998 
decision.  The only basis for remand stated was the Board's 
application of the later-invalidated Colvin standard.  The 
Board has explained the Hodge standard above (and earlier, in 
its September 1999 remand).  
The Board's analysis below will include the application of 
the Hodge standard.

As a final initial matter, the Board emphasizes that it must 
determine whether new and material evidence which is 
sufficient to reopen the veteran's claim has been submitted 
since the previous VA denial of his claim in October 1965.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board recognizes that, in a Supplemental Statement of the 
Case issued in August 2000, the RO found that the additional 
evidence was sufficient to reopen the claim.  However, 
pursuant to the Court's holding in Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), which was affirmed by Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996), the Board is not bound by a 
finding by an RO on the issue of whether new and material 
evidence has been submitted to reopen  a claim.  Rather, the 
Board must consider that issue and determine whether the 
requirements in law to reopen the claim have been fulfilled.  

In the instant case, the RO thought that the claim for 
service connection for a heart disorder should be reopened on 
the basis that the medical records and the statements by the 
veteran added to the record since October 1965 bear upon the 
matter under consideration.  As explained in greater detail 
below, the Board does not agree.  While the additional 
evidence added to the record since October 1965 does pertain 
to the veteran's cardiovascular status, none of the 
additional evidence is in any way probative of service 
connection.  

Discussion

The RO denied the veteran's claim in October 1965 in essence 
because the medical evidence demonstrated the presence of a 
congenital heart disorder.  Then, as now, service connection 
could not be granted for congenital or developmental 
abnormalities.  Cf. Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.   

Since the final denial of the veteran's claim of entitlement 
to service connection for a heart disorder in October 1965, 
the newly-received evidence consists of the VA and private 
medical treatment records and the veteran's own assertions.

The additional medical records, in essence, demonstrate the 
continued presence of a congenital heart defect for decades 
after service.  Hypertension was evidently first identified 
in 1987, over two decades after the veteran left military 
service, and 
Aortic stenosis was evidently first identified in 1990.

Nothing contained in the VA and private medical treatment 
records which have been added to the record since the October 
1965 RO rating decision can be interpreted as supporting the 
proposition that the veteran had anything but a congenital 
heart defect before, during and for years after service.  The 
clear import of the findings by the several physicians who 
have treated the veteran since October 1965, starting with 
the physicians who treated him during VA hospitalization in 
October-December 1966, is that the systolic heart murmur 
heard at his enlistment examination in December 1966 was a 
sign that he had a congenital heart defect, stenosis of the 
pulmonary valve of the heart.  To that extent that service 
connection may be considered based on aggravation of the 
congenital heart defect (and the Board interprets the 
opinions of VA General Counsel discussed above as precluding 
this in any event), no aggravation during service has been 
clinically demonstrated.   

Although there is now of record medical evidence which 
demonstrates an additional heart disability, for which the 
veteran underwent aortic valve replacement in 1994, none of 
the additional medical evidence suggests that such is related 
to the veteran's military service decades earlier. 

In short, none of the additional medical evidence supports a 
grant of service connection for a heart disorder.  Since the 
denial of his claim in October 1965, the veteran has not 
submitted any medical opinion or findings which might support 
a grant of service connection.  Therefore, while the 
additional medical records are new, they cannot be considered 
material, as they do not bear directly and substantially upon 
the specific matter under consideration. 

The veteran's has submitted statements and testimony to the 
effect that he has a heart disorder which was first 
manifested during active duty.  This contention is not new; 
indeed, the veteran's original claim, which was denied in the 
October 1965 rating decision, was premised on that 
contention.  Moreover, the veteran's statements and testimony 
concerning the nature and etiology of his claimed heart 
disorder cannot be considered to be material, because he is 
not competent to render a medical opinion regarding the 
etiology or time of onset of his heart disorder.  It is well-
established that the veteran, as a layperson without benefit 
of medical training, is not qualified to render a medical 
opinion regarding the etiology or time of onset of his own 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  

The Board notes that, in testimony at his personal hearing in 
October 2001, the veteran stated that his heart murmur had 
initially been identified at a service department examination 
in 1963 [hearing transcript, page 3].  Although the 
credibility of veterans' statements is presumed to be true in 
the context of the submission of new and material evidence, 
see Justus, the presumption of credibility does not apply if 
the evidence is inherently untrue.  See Duran v. Brown, 
7 Vet. App. 216, 220 (1994); see also Samuels v. West, 11 
Vet. App. 433, 436 (1999).  In this case, the veteran's 
service medical records show that the heart murmur was 
detected at his initial enlistment examination in December 
1956, that a heart murmur was identified in March 1962 and he 
was evaluated due to his heart murmur in May 1962.  In any 
event, the crucial inquiry here is not whether a heart murmur 
existed during service.  Rather, the question to be answered 
is whether heart disease began during service.  As discussed 
above, the veteran is not competent to render opinions on 
that subject.

In short, the evidence added to the record subsequent to the 
final October 1965 RO decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge, supra.  In the absence of new and 
material evidence, the veteran's claim for entitlement to 
service connection for a heart disorder may not be reopened. 
The benefit sought on appeal remains denied.


ORDER

No new and material evidence having been presented, the 
veteran's claim for service connection for a heart disorder 
is not reopened and the claim remains denied.

REMAND

As described in the Introduction above, in its September 1999 
remand, the Board
noted that a CUE claim had been raised on behalf of the 
veteran with respect to the October 1965 RO rating decision 
which had denied the veteran's claim of entitlement to 
service connection for heart disease.  The RO was instructed 
to adjudicate the CUE claim. 

A RO rating decision dated August 4, 2000 found that the 
rating decision of October 1965, which denied entitlement to 
service connection for a heart disorder, did not involve 
clear and unmistakable error (CUE).  On September 2000, the 
veteran's former attorney filed a document "Notice of 
Disagreement" which specifically indicated the veteran's 
attention to appeal the August 4, 20002 RO rating action.    

In September 2001, the RO wrote to the veteran's attorney.  
The RO's letter stated in pertinent part as follows:  "We 
cannot accept your correspondence dated September 25, 2000 as 
a Notice of Disagreement.  The issue of Clear and 
Unmistakable error in the denial of Service Connection for 
heart disease is part of the issue already under appeal, 
Service Connection for heart disease."  [capitalization as in 
original] No legal basis was provided for that statement.

The Board concludes that the CUE issue was placed in 
appellate status by the filing of the NOD in September. There 
is no basis for the RO's statement that the CUE claim is 
somehow part of the service connection issue.  The Board 
further observes in passing that it does not believe that 
this CUE claim is inextricably intertwined with the new and 
material issue which has been decided above.  That is, the 
resolution of one issue is not dependent on the outcome of 
the other.
  
The CUE claim must be remanded to the RO for the preparation 
of a statement of the case as to that issue. See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. 
§ 7105(a), (d)(1), (3), a NOD initiates appellate review in 
the VA administrative adjudication process].  In Manlicon v. 
West, 12 Vet. App. 238 (1999), the Court held that in these 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to the RO to direct 
that a statement of the case be issued.  See also 38 C.F.R. 
§ 19.26 (2001).  

Accordingly, the CUE issue is hereby REMANDED to the RO for 
the following action:

The RO should take appropriate action, 
including issuance of a Statement of the 
Case, as to the appeal initiated by the 
veteran from the August 2000 rating 
decision which addressed the claim of CUE 
in the October 1965 rating decision.  The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
if the veteran wishes to perfect an 
appeal.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

